Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that as to certain items the issue is the same as in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values less certain additions correctly represent the export values, and that there were no higher foreign values.
*935'On the agreed facts I find and hold the proper dutiable export values -of the rayon wearing apparel and the rayon footwear covered by said •appeals to be the appraised values, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly. .